Citation Nr: 0932226	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
herniated disc, L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculapathy, left, S1.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to April 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) In Buffalo, New York.



FINDINGS OF FACT

1.  The Veteran had a herniated disc at L5-S1, characterized 
by limitation of motion in the lumbosacral spine, but no 
evidence of unfavorable ankylosis of the thoracolumbar spine.  

2. The Veteran has radiculopathy of S1, left lower extremity 
with symptoms which more nearly approximate mild incomplete 
paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
herniated nucleus pulposus, status post laminectomy and 
fusion of L4-S1, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.159, 4.126, 
4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for a rating in excess of 10 percent for 
left lower extremity radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.159, 4.126, 4.124a, Diagnostic Code 8520 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
Veteran in February and March 2006 and a December 2006 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The 
statement of the case specifically informed the Veteran of 
the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The February and March 2006 
letters and the statement of the case essentially informed 
the claimant of the need to submit all pertinent evidence in 
his possession.  Additionally, a letter dated March 2007 
provided adequate notice of how effective dates are assigned.  
The claim was readjudicated in the January 2009 supplemental 
statement of the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  In 
fact, the Veteran was provided with the pertinent diagnostic 
criteria in a June 2008 letter.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided.  Because the Veteran has actual notice of 
the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.




Analysis

A February 1988 rating decision granted service connection 
for a herniated disc, L5-S1, and assigned a 10 percent 
rating, effective April 24, 1985.  A November 1990 rating 
decision reduced the Veteran to a 0 percent rating, effective 
February 1, 1991.  The Veteran submitted a claim for an 
increased rating in January 2006, and a June 2006 rating 
decision granted an increased rating of 40 percent, effective 
January 26, 2006.  An August 2006 rating decision continued 
the 40 percent rating.  The Veteran submitted a notice of 
disagreement, asserting that his back condition warranted a 
higher rating.

Additionally, in the June 2006 rating decision, the RO 
granted service connection for radiculopathy, S1, left, and 
assigned a 10 percent rating, effective January 26, 2006.  
The Veteran submitted asserted a higher rating was warranted.

The Veteran submitted private treatment records from the 
Interventional Pain Management Associates dated December 2004 
to November 2005.  A December 2004 new patient examination 
indicated complaints of back and neck pain.  The Veteran 
complained of chronic low back pain as well as a rare sharp 
pain and tingling sensation radiating down the right lower 
extremity.  Examination revealed decreased lumbar lordosis 
with fairly straight vertebral alignment.  There was moderate 
spasm and tenderness noted with palpation of the lower 
thoracic and lumbar paraspinal muscles.  Lower lumbar facet 
joints were moderate to severely tender bilaterally, and 
sacroiliac joints are severely tender.  There was moderate 
tenderness to the gluteal muscles on the left.  Gait was 
normal.  Straight leg raising was negative bilaterally, and 
there were no sensory deficits.  Additionally, deep tendon 
reflexes of the patella and internal hamstring were 2+ and 
equal bilaterally.  Right calcaneus was 2+ with a left trace.  
Follow-up records indicated conservative treatment as well as 
epidural steroid injections for low back pain. 

A March 2005 MRI showed L5-S1 diffuse disc bulging, 
retrolisthesis, and discogenic disease with spondylosis.  
Facet arthrosis in association with lateral components of the 
disc bulging encroach on both the L5 spinal nerves in the 
foramina with moderate to severe right and moderate left 
foraminal stenosis.  Also at L5-S1 there was a central disc 
herniation, which had a left predominant component that is 
extruded and migrating inferiorly right paramedian.  Both S1 
nerve roots are compromised.  There were also disc bulges at 
T11-T122, L3-L4, and L4-L5, associated with spondylosis at 
T11-T12, as well as facet arthrosis at L3-L4 and L4-L5.

An October 2005 treatment record from Southern New York 
Neurological Group indicated complaints of severe low back 
pain going into the buttocks and posterior aspect of both 
calves.  Examination revealed normal alignment and curvature 
of the spine, however there were significant paraspinal 
muscle spasms and tenderness in the posterior lumbar region.  
Movement of the lumbar spine was severely restricted in 
lateral rotation and lateral bending, and straight leg 
raising was positive bilaterally at 70 degrees.  Deep tendon 
reflexes and motor examination were normal.  Sensory 
examination revealed a slight area of hypalgesia mostly in 
the S1 dermatomes.

A February 2006 VA treatment record noted spasms in the low 
back muscles, and a flat back.  Straight leg raising caused 
pain at 45 degrees.  Neurological examination revealed no 
pronator drift, no rhomberg's symptoms, and heel to toe was 
normal.  

A February 2006 medical opinion from P.K.M., M.D., indicated 
that examination of the spine noted no occult spinal 
dysraphic markers, gait was well-balanced, and there were no 
focal motor paresis identified.  There was hypesthesia S1, 
left but sensory was otherwise intact to touch and position.  
Deep tendon reflexes were 1+ with no clonus and the toes were 
downgoing.  The doctor noted that there was a dramatic loss 
of disk height and significant endplate reaction at L5-S1 
which accounted for the mechanical back pain.  Additionally, 
the loss of disk height leads to foraminal compression that 
would account for the radicular symptoms.  

The Veteran was afforded a VA examination in March 2006.  
Examination of the spine revealed a straight spine with 
soreness in the midline and low lumbar area.  Range of motion 
testing showed flexion to 50 degrees with pain, extension to 
15 degrees, lateral flexion to 10 degrees bilaterally with 
pain, and rotation to 25 degrees with pain.  Reflexes were 
plus in the knees and ankles.  Sensation was decreased in S1 
on the left.  The examiner provided an impression of disk 
symptoms with radicular pain to S1 on the left.  

A May 2007 Internal Medicine examination noted that the 
Veteran injured the L5-S1 region to the back, and that pain 
had become progressively worse over the years.  The Veteran 
stated that his pain began in the center of his back and 
radiated down into the buttocks and both lower extremities.  
The Veteran also reported numbness in the lower extremities, 
with both feet feeling numb.  Examination revealed normal 
gait with no assistive devices.  Range of motion in the 
lumbar spine was very limited and painful with flexion 
between 5 to 10 degrees, extension to 0 degrees, left and 
right lateral flexion to 10 degrees, and left and right 
rotation to 15 degrees.  Straight leg raising was positive 
bilaterally at 40 degrees and strength was 4/5 in both lower 
extremities.  The Veteran had moderate tenderness along the 
paraspinal region, as well as positive sciatic notch left and 
right.  Deep tendon reflexes were 1+ in the lower extremities 
with no motor deficit noted.  There was also diminished light 
touch, pain, and vibration over the ankles and feet.  
Diagnoses of degenerative disk disease with disk herniation; 
spinal stenosis with spondylosis; and facet arthrosis with 
bilateral lumbar radiculopathy were provided.

The veteran was afforded another VA examination in March 
2008.  Current subjective complaints included constant pain 
which radiated across his back and down his legs, as well as 
complaints of stiffness and weakness.  Physical examination 
revealed an abnormal gait due to stiffness in the lower back, 
and causing the veteran to favor the right leg.  There was 
spasm in the lumbar musculature and positive tenderness in 
the midline and lumbar musculature.  No atrophy was noted.  
Range of motion testing revealed flexion to 25 degrees with 
pain, extension to 10 degrees with pain, left lateral flexion 
to 10 degrees with pain, right lateral flexion to 5 degrees 
with pain, and right and left lateral rotation to 10 degrees 
with pain.  The examiner noted that there was objective 
evidence of painful motion, spasm, weakness and tenderness as 
a result of the examination.  Straight leg raising was 
negative, bilaterally.  There was normal circulation and 
motor in the lower extremities, with no muscle wasting or 
atrophy.  However, sensation was decreased in both lower 
extremities.  The examiner provided diagnoses of 
intervertebral disc disease of the lumbar spine, and 
radiculopathy of the bilateral lower extremities.  

A June 2008 VA treatment record indicated reports of chronic 
low back pain.  Examination revealed that the back was tender 
over the L2-L5 paraspinous muscles with mild spasm noted.  
Neurological examination was grossly intact, except for mild 
lower extremity weakness.

A July 2008 VA treatment record indicated complaints of low 
back pain radiating to both lower extremities.  Examination 
revealed intense spasticity involving the lumbar 
paravertebral musculature.  Strength was grade 1 out of 4 in 
the quadriceps muscles, bilaterally with concurrent weakness 
involving plantar flexion of both feet, grade 1 out of 4, 
bilaterally.  Straight leg raising was negative bilaterally, 
but there was pain elicited with flexion, abduction and 
external rotation at the acetabular joints.  Gait was 
antalgic, stooped forward, affecting both lower extremities.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected herniated disc L5-S1as well 
as his service-connected radiculopathy, S1 of the left lower 
extremity warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

A.  The claim for increase for herniated disc L5-S1.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral 
disc disease, provides the following: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  

General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  

The Formula for Rating Intervertebral Disc Syndrome provides 
for a 40 percent rating with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Incapacitating 
episodes are defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Plate V.

The Veteran is currently rated at 40 percent for a herniated 
nucleus pulposus status post laminectomy and fusion of L4-S1 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Private and VA medical records as well as a VA examination 
revealed diagnoses of chronic low back and bilateral lower 
extremity radicular pain with herniated nucleus polposus at 
L5-S1; facet arthropahty pain syndrome, and retroleisthesis 
at L5-S1.  The Veteran's low back disability was 
characterized by pain, muscles spasms and tenderness.  A 
December 2004 record indicated decreased lumbar lordosis with 
fairly straight vertebral alignment.  An October 2005 record 
showed severely restricted movement in the lumbar spine in 
lateral rotation and lateral bending.  The March 2006 VA 
examination revealed flexion to 50 degrees with pain, 
extension to 15 degrees, lateral flexion to 10 degrees 
bilaterally with pain, and rotation to 25 degrees with pain.  
The March 2008 VA examination showed limitation of motion and 
painful motion on range of motion testing, spasm, weakness 
and tenderness in the lower back.  A July 2008 VA treatment 
record indicated antalgic gait.  

While the Board acknowledges the Veteran's contentions that 
his disability is more severe than was shown on examination, 
review of the record, including private treatment records, VA 
treatment records and a VA examination, does not reveal any 
objective medical evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  Review of the record similarly 
does not reveal any evidence of incapacitating episodes 
requiring treatment and bed rest prescribed by a physician in 
the last 12 months.  

Thus, as the record does not show unfavorable ankylosis of 
the entire thoracolumbar spine, and as the record does not 
show incapacitating episodes requiring physician prescribed 
bed rest, a rating in excess of 40 percent is not warranted 
under Diagnostic Code 5243.  

The Board is aware of the Veteran's complaints of pain in his 
low back.  There is however, no objective evidence that pain 
on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 40 percent for herniated 
disc, L5-S; the benefit of the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  The claim for an increased rating for radiculopathy of 
the left lower extremity.

The Veteran is also rated at 10 percent under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 for paralysis of the sciatic 
nerve.  

Neurological examinations showed symptoms in the left lower 
extremity including, slight hypalgesia in the S1 dermatomes, 
right calcaneus at 2+ with left trace, left-sided hypesthesia 
S1, deep tendon reflexes were 1+, down going toes and 
decreased sensation on the left.  A February 2006 record also 
showed straight leg raising caused pain at 45 degrees, but 
neurological examination revealed no pronator drift, no 
rhomberg's symptoms, and heel to toe was normal.  A May 2007 
record indicated diminished light touch, pain, and vibration 
over the ankles and feet, but straight leg raising was 
negative, bilaterally.  The March 2008 VA examination noted 
normal circulation and motor in the lower extremities, with 
no muscle wasting or atrophy.  However, sensation was 
decreased in both lower extremities.  
As there was no evidence of moderate incomplete paralysis of 
the sciatic nerve with marked muscular atrophy of the right 
lower extremity, a higher rating of 20 percent is not 
warranted under Diagnostic Code 8520.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for mild 
incomplete paralysis of the sciatic nerve; the benefit of the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 40 percent for a herniated disc at L5-
S1 is denied.

An initial rating in excess of 10 percent for radiculopathy, 
S1, left is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


